     Case 2:20-cv-01670-APG-VCF Document 11 Filed 12/28/20 Page 1 of 2



 1   Sallie B. Armstrong, Esq. (NSBN 1243)
     Matthew C. Addison, Esq. (NSBN 4201)
 2   Chelsea Latino, Esq. (NSBN 14227)
     McDONALD CARANO LLP
 3
     100 West Liberty Street, 10th Floor
 4   Reno, NV 89501
     Telephone: (775) 788-2000
 5   sarmstrong@mcdonaldcarano.com
     maddison@mcdonaldcarano.com
 6   clatino@mcdonaldcarano.com
 7   Attorneys for Peterson Power Systems, Inc.
 8

 9                               UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA
11    PETERSON POWER SYSTEMS, INC., a                 CASE NO.: 2:20-cv-01670-APG-VCF
12    California corporation,

13                  Plaintiff,

14           vs.                                STIPULATION FOR EXTENSION OF
                                                TIME TO FILE ANSWER TO
15    ADVANCED MANUFACTURING & POWER COUNTERCLAIM AND [PROPOSED]
      SYSTEMS, INC., a Florida corporation;     ORDER THEREON
16    ADVANCED MANUFACTURING & POWER
17    SYSTEMS AZ, INC., an Arizona corporation; (First Request)
      DOES 1 through 10; and ROE ENTITIES 11
18    through 20, inclusive,

19                Defendants.
      _______________________________________
20    ADVANCED MANUFACTURING & POWER
      SYSTEMS, INC., a Florida corporation,
21

22                       Counterclaimants,

23    v.
24    PETERSON POWER SYSTEMS, INC.,
      a California corporation; and ZOES 21 through
25
      30, inclusive,
26
                         Counter-Defendants
27

28
     Case 2:20-cv-01670-APG-VCF Document 11 Filed 12/28/20 Page 2 of 2



 1            Plaintiff/Counterdefendant PETERSON POWER SYSTEMS, INC., a California

 2   corporation (“Peterson” or “Plaintiff”), and Defendant/Counterclaimant ADVANCED

 3   MANUFACTURING             &    POWER          SYSTEMS,      INC.    (“AMPS      Florida”     or

 4   “Counterclaimant”), by and through their undersigned attorneys, hereby agree that the

 5   deadline by which Plaintiff must answer the Counterclaim is extended to January 11, 2021.

 6   This is the parties’ first request for an extension of time and is not intended to cause any

 7   undue delay or prejudice any party.

 8            DATED this 23rd day of December, 2020.

 9    McDONALD CARANO LLP                              SILVER STATE LAW LLC

10

11    By: /s/ Matthew C. Addison                       By: /s/ Jeffrey S. Spencer
         Sallie B. Armstrong, Esq. (NSBN 1243)             Jeffrey S. Spencer, Esq. (NSBN 9197)
12                                                        Cody K. Marriott, Esq. (NSBN 14147)
         Matthew C. Addison, Esq. (NSBN 4201)             190 W. Huffaker Lane, Suite 401
13       Chelsea Latino, Esq. (NSBN 14227)                Reno, NV 89511
         100 West Liberty Street, 10th Floor              (775) 786-7445
14       Reno, NV 89501                                   jeff@sslawnv.com
         (775) 788-2000                                   cody@sslawnv.com
15       sarmstrong@mcdonaldcarano.com
                                                       Attorneys for Advanced Manufacturing &
16       maddison@mcdonaldcarano.com                   Power Systems, Inc.
         clatino@mcdonaldcarano.com
17
      Attorneys for Peterson Power Systems, Inc.
18

19

20                                                 ORDER

21                                                 IT IS SO ORDERED.

22

23                                                 ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
24
                                                           12-28-2020
                                                   DATED: ___________________________
25

26
     4828-1166-1013, v. 1
27

28


                                              Page 2 of 2
